HATCHETT, JOSEPH W., Associate Judge
(concurring).
The bar owner testified that the girls’ pay depended on how much wine was ordered by customers at whose tables the girls sat. The agents testified that it was the girls who brought up the subject of wine and that they ordered it themselves on one occasion. Surely this activity is near the core of the evil at which Fla.Stat. § 562.131 (1973) 1 is directed. It is decided today, however, that a bar employee cannot “loiter” on her own employer’s premises, within the meaning of Fla.Stat. § 562.131(2) (1973). In view of the contrasting prohibition in the preceding subsection, Fla.Stat. § 562.131(1) (1973), which forbids “any licensee, his employee, agent, servant, or any entertainer employed at the licensed premises” to ask patrons to buy them drinks, I concur in the view that subsection two of the statute only reaches persons not employed on the premises. *825The evidence adduced at the hearing established that the girls were employees on the premises. The agents’ testimony indicates that Ms. Lawler was working as an entertainer2 and other testimony shows that Ms. Payne was also employed by the bar on the night in question.3 Their activity constituted a violation of Fla.Stat. § 562.131(1) (1973), in my view, rather than a violation of Fla.Stat. § 562.131(2) (1973). Only because the respondent has insisted that the conduct in question violated Fla.Stat. § 562.131(2) (1973), and has not advanced subsection one as a basis on which to uphold the revocation order, do I concur in the judgment of the court.

. The whole section reads :
562.131 Solicitation for sale of alcoholic beverage prohibited; penalty
(1)It is unlawful for any licensee, his employee, agent, servant, or any entertainer employed at the licensed premises or employed on a contractual basis to entertain, perform or work upon the licensed premises to beg or solicit any patron or customer thereof or visitor in any licensed premises to purchase any beverage, alcoholic or otherwise, for such licensee’s employee, agent, servant, or entertainer.
(2) It is unlawful for any licensee, his employee, agent or servant to knowingly permit any person to loiter in or about the licensed premises for the purpose of begging or soliciting any patron or customer of or visitor in such premises to xiurchase any beverage, alcoholic or otherwise.
(3) Any violation of this section is a misdemeanor of the second degree, punishable as provided in §§ 775.082 or 775.083.


. Agent Johnson testified:
Before Lawler had an opportunity to drink any of the wine from her second bottle, she had to leave the table and go change for her dance number, which she did and which we observed.


. Mr. Ridge testified :
Well, actually, they are waitresses. When it is slow, I got to give them some kind of job. Like, I got two girls at the door. I pay them $20 a night.